The return of the circuit judge to the alternative writ in this case shows that the writ of error from the judgment of the Civil Court of Record was sued out to the Circuit Court of Hillsborough County, prior to June 22d 1931, the date on which Chapter 15666, Acts of 1931, took effect.
Under our decision in State ex rel. Rifas v. Atkinson,102 Fla. 1028, 137 Sou. Rep. 266, Chapter 15666, Acts of 1931, does not apply to any writ of error sued out before Chapter 15666,supra, took effect. Therefore the peremptory writ of mandamus should be denied as attempting to coerce the circuit judge to proceed under a statute having no application to the particular writ of error dismissed by an order signed by only one circuit judge.